                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                     )
                                               )
        Plaintiff/Respondent,                  )   Crim No.: 6:08-cr-00033-GFVT-CJS-1
                                               )    Civil No.: 6:16-cv-00262-GFVT-CJS
 V.                                            )
                                               )                  ORDER
 JAMES WILLIAM THOMAS,                         )
                                               )
        Defendant/Petitioner.                  )
                                       *** *** *** ***

       This matter is before the Court a Recommended Disposition filed by the United States

Magistrate Judge Candace J. Smith. [R. 112.] The Defendant, James William Thomas, first

filed a pro se motion to vacate his sentence pursuant to 28 U.S.C. § 2255. [R. 99.] Mr. Thomas

raises two claims: (1) he is no longer a career offender under the Sentencing Guidelines in light

of United States v. Johnson, 135 S. Ct. 2551 (2015); and (2) his aggravated assault conviction

from Tennessee state court no longer qualifies as a predicate offense for his career-offender

designation. Id. Consistent with local practice, Judge Smith reviewed the motion and prepared a

Recommended Disposition. [R. 112.]

       After considering the record, Judge Smith determined that Mr. Thomas is not entitled to

relief under 28 U.S.C. § 2255. In 2015, the Supreme Court decided United States v. Johnson,

which held that the residual clause of the Armed Career Criminal Act was unconstitutionally

vague. 135 S. Ct. 2551, 2560-63 (2015). Mr. Thomas argues that this means sentencing

guideline § 4B1.2(a), which contains language identical to the defunct residual clause and under

which Mr. Vaughn was sentenced, is likewise unconstitutionally vague. However, the Supreme

Court held in Beckles that “the advisory sentencing guidelines are not subject to a vagueness
challenge under the Due Process Clause.” Beckles v. United States, 137 S. Ct. 886, 895 (2017).

Judge Smith also recommended this Court deny a certificate of appealability. In light of the

clear holding in Beckles, no reasonable jurist would find it debatable whether Mr. Ward’s

petition states a valid claim for the denial of a constitutional right. Finally, as Judge Smith noted,

the remainder of Mr. Vaughn’s arguments are untimely filed. Johnson v. United States, 457 F.

App’x 462, 464 (6th Cir. 2012) (one-year limitations period applies to § 2255 motion). Mr.

Vaughn’s one-year window in which he could timely file a § 2255 petition began in January

2010, but he did not file the instant petition until June 2016.

       Mr. Thomas next argues that his conviction for aggravated assault no longer qualifies as a

predicate offense for his career offender designation. Mr. Thomas relies on Mathis v. United

States, 136 S. Ct. 2243 (2016), which held that Mathis was improperly sentenced under the

Armed Career Criminal Act based on a prior conviction for burglary from Iowa. Judge Smith

likewise concluded that Mr. Thomas was not entitled to relief in light of Mathis for two reasons.

First, Mr. Thomas’s claim was not timely filed. Despite the fact that Mathis was not decided

until 2016, approximately seven years after Mr. Thomas entered his guilty plea, Mathis did not

announce a retroactive rule of constitutional law. See Dean v. United States, No. 3:08-cr-19-crs,

2017 WL 9808766 at *3 (W.D. Ky. Sept. 19, 2017). Second, caselaw from the Sixth Circuit

prevents a defendant from attacking his career-offender designation by way of a § 2255 motion.

See Snider v. United States, 908 F.3d 183, 189 (6th Cir. 2018), cert. denied, 139 S. Ct. 1573

(2019) (non-constitutional challenges not cognizable under § 2255).

       Lastly, Mr. Thomas requests an evidentiary hearing. However, the undersigned agrees

with Judge Smith that no hearing is necessary. As is evident from the record, Mr. Thomas’s

§ 2255 motion is clearly without merit.



                                                  2
       Generally, this Court must make a de novo determination of those portions of a

recommended disposition to which objections are made. 28 U.S.C. § 636(b)(1)(c). When no

objections are made, however, this Court is not required to “review . . . a magistrate’s factual or

legal conclusions, under a de novo or any other standard . . . .” Thomas v. Arn, 474 U.S. 140,

150 (1985). Parties who fail to object to a Magistrate’s Report and Recommendation are also

barred from appealing a district court’s order adopting that Report and Recommendation. United

States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, this Court has considered the

record, and it ultimately agrees with the Magistrate Judge’s recommendation. Furthermore, the

Court declines to issue a certificate of appealability. The Court determines that reasonable jurists

would not find the denial of Mr. Thomas’s § 2255 motion debatable. See Slack v. McDaniel, 529

U.S. 473, 484 (2000).

       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED:

       1.      Judge Candace J. Smith’s Report and Recommendation [R. 112] as to James

William Thomas is ADOPTED and for the Opinion of the Court;

       2.      Mr. Thomas’s Petition for habeas corpus relief pursuant to § 2255 [R. 99] is

DENIED;

       3.      Mr. Thomas’s request for an evidentiary hearing [R. 104] is DENIED;

       4.      A Certificate of Appealability is DENIED as to all issues raised by the

Defendant; and

       5.      JUDGMENT in favor of the United States will be entered contemporaneously

herewith.




                                                 3
This the 9th day of December, 2019.




                                      4
